                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

QUINTON SETTLES                                                           PETITIONER
ADC #160480

V.                        CASE NO. 4:19-CV-638-BRW-BD

DEXTER PAYNE, Director,
Arkansas Division of Correction                                          RESPONDENT

                                        ORDER

      I have carefully reviewed the Recommended Disposition (Doc. No. 16) filed by

Magistrate Judge Beth Deere. Mr. Settles has not filed objections and the time for doing

so has passed. After careful consideration, I adopt the Recommendation in all respects.

      Petitioner Quinton Settles’s initial and amended petitions for writ of habeas corpus

(Doc. Nos. 2, 7) are DISMISSED, WITH PREJUDICE. Additionally, Mr. Settles’s

motion for default judgment (Doc. No. 13) is DENIED.

      IT IS SO ORDERED, this 30th day of December, 2019.



                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE
